 OHIo DIVISIONandINTERNATIONAL UNION OF OPERATING ENGI-NEERS, AFHLIATED WITHTHE A. F. L.Case No. R-3432.Deoided January 23, 1942Jurisdiction:oil producing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition ; election necessary.Unit Appropriatefor CollectiveBargaining:all oil field production employees attwo of the Company's fields, excluding office, clerical and supervisory em-ployees; stipulation as to.Mr. W. O. Gowans,of Detroit,Mich.,for the Company.Mr. J. E. Crow,of Detroit,Mich.,for the Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 3, 1941, International Union of Operating Engineers,affiliated with the A. F. L., herein called the Union,: filed with theActing Regional Director for the Seventh Region (Detroit,, Michi-gan) a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Socony-Vacuum OilCompany, Inc.,White Star-Ohio Division, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On December 13, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On December 26, 19411 the Acting Regional Director issued a noticeof hearing, copies of which were served upon the Company and theUnion.Pursuant to notice, a hearing was held on January 2, 1942,38 N. L.R. B., No. 102.479 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Detroit, Michigan, before Jerome H. Brooks, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel and the Union by a representative; both par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded both parties.During the course of the hear-ing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSocony-Vacuum Oil Company, Inc., a 'New York corporation withits principal office in New York City, is engaged in the production,transportation, refining, sale, and distribution of petroleum and alliedproducts in various States and foreign countries.The White Star-Ohio Division of the Company, which is involved herein, operatesplants in the States of Ohio and Michigan.During the first 6 monthsof 1941, the Company purchased raw materials in excess of $1,000,-000 for its operations in Michigan, approximately 35 percent ofwhich purchases were made outside that State.During this periodfinished products valued in excess of $500,000 produced at the Trenton,Michigan, Refinery were shipped to other States.The Companyadmits that it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union of Operating Engineers is a labor organiza-tion affiliated with the American Federation of Labor. It admits tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONShortly prior to the filing of the petition herein, the Union re-quested recognition from the Company as the exclusive representa-tive of its employees.The Company refused to recognize the Unionuntil and unless it was certified as such representative by the Board.The statement of the Acting Regional Director introduced in evidenceat the, hearing shows that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'1The Acting Regional Director's statement shows that 13 employees, whose names appearon the Company's pay roll of December 10, 1941, signed designation cards , and that all ofsaid cards were undated.There are approximately 25 employees in the white Star-OhioDivision of the Company. SOCONY-V'A'CUUM OIL COMPANY, INC.481We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union stipulated, and we find, that all oilfield production employees in the Company's Salem (Allegan County)and Temple (Clare County), Michigan, fields in the White Star-OhioDivision, excluding office and clerical employees and superintendents,constitute a unit appropriate for the purposes of collective bar-gaining.We further find that such unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining, and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation -which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot, among the persons who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following:CONCLUSIONS OF LAW1.A questionaffectingcommerce has arisen concerning the repre-sentation of employees of Socony-Vacuum Oil Company, Inc., WhiteStar-Ohio Division, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All oil field production employees in the Company's Salem(Allegan County) and Temple (Clare County), Michigan, fields in theWhite Star-Ohio Division, excluding office and clerical employees andsuperintendents, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.438861-42-vol. 38-32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Socony-Vacuum Oil Company, Inc., White Star-Ohio Division,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Seventh Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all oil field production employees inthe Company's Salem (Allegan County) and Temple (Clare County),Michigan, fields in the White Star-Ohio Division, who were employedby the Company during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding office and clerical employees and superin-tendents, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byInternationalUnion of Operating Engineers, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining.